Title: Enclosure: Thomas Jefferson’s Advertisement for Return of Central College Subscriptions, [1 November 1817]
From: Jefferson, Thomas
To: 


                        
                            
1 Nov. 1817
                        
                        Central College
                        The gentlemen, friends of this institution, who have been so kind as to recieve and patronise subscription papers are requested to return copies of the names & sums subscribed as they shall stand on the 1st day of December, and that they may be forwarded immediately after that date by mail, addressed to any one of the visitors of whom mr Jefferson is nearest to the establishment.
                    